Citation Nr: 0928414	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-35 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the appellant may be recognized by the Department of 
Veterans' Affairs (VA) as the surviving spouse of the Veteran 
for purposes of establishing entitlement to death benefits.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from October 1942 to 
December 1943.  He died in August 1986.  The appellant, 
E.A.P., is seeking to be recognized as the Veteran's 
surviving spouse.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 2005 decision of VA that the 
appellant could not recognized as the surviving spouse of the 
Veteran.

The appellant requested a local hearing at the RO which was 
scheduled for May 2009; the appellant did not appear for that 
hearing.  She subsequently indicated in November 2006 that 
she had no additional evidence to provide or identify in 
support of the claim, and requested that her claim be decided 
as soon as possible.


FINDINGS OF FACT

1.  A marriage certificate on file reflects that the Veteran 
and the appellant were married in October 1942; it appears 
that they remained married until the Veteran's death in 
August 1986. 

2.  The Veteran's death certificate lists, M.A. M., as his 
surviving spouse and the file contains evidence reflecting 
that at the time of his death, the Veteran and M.A.M. were 
living together.  

3.  The probative evidence reflects that the appellant and 
the Veteran did not live together as husband and wife from 
the date of their marriage in 1942 until the Veteran's death 
in 1986.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the Veteran have not been met.  38 
U.S.C.A. §§ 103(a), 5107, 7104 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.50, 3.52, 3.53, 3.205 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the claimant of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  However the United States Court of 
Appeals for Veterans Claims (Court) has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation rather 
than on consideration of the factual evidence.  See Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001); VAOPGCPREC 5-2004 
(June 2004), 69 Fed. Reg. 59989 (2004) (VA not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).

In the present case, the law is dispositive of the claim.  
The statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist, therefore, are not applicable, 
since these would have no effect on the outcome of this 
appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002) (citing Smith v. Gober, 14 Vet. App. 227, 231 (2000) 
and Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001)); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

The Board notes that the VA has satisfied its duties to 
notify and to assist, to the extent that they apply to the 
case.  The appellant was provided with a letter from the RO 
dated in July 2005, as well as copies of the November 2006 
Statement of the Case (SOC) and the May 2009 Supplemental 
Statement of the Case (SSOC); these documents summarized the 
evidence of record, informed the appellant of the relevant 
regulations, and provided a legal analysis of the facts and 
law. The appellant has submitted evidence in support of her 
claim.  In November 2006, she indicated that she had no 
further evidence to submit.  The VA has informed the 
appellant of its and the appellant's duties and 
responsibilities in developing her claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Such evidence as was 
necessary to adjudicate her claim is of record, and there is 
no useful purpose to be served by further notice or 
development.  A medical opinion is not relevant to the claim, 
so there is no need for notice of or development of medical 
evidence.  Cf. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  The 
VA's duty to assist the appellant in the instant claim has 
been fulfilled.  The appellant is not prejudiced by appellate 
review and the Board can issue a final decision.  See 38 
U.S.C.A. §§ 5103A; 38 C.F.R. § 3.159.

Factual Background 

In essence, the RO has determined that the appellant has not 
met the criteria for recognition as the surviving spouse of 
the Veteran, reasoning that evidence reflects that she did 
not live continuously with the Veteran from the date of their 
marriage until the date of his death.  

The evidence of record includes the Veteran's death 
certificate, reflecting that he died in August 1986 and 
listing his surviving spouse as M.A.M.  In addition, a street 
address in Montgomery, Alabama was listed as his home 
address.  Documents on file relating to funeral arrangements 
for the Veteran reflect that M.A.M. (also know as M.A.P.), 
was identified as the Veteran's wife; and that another 
source, identified by the appellant as one of her daughter's, 
made the Veteran's funeral arrangements and paid the bills.

In September 1986, VA issued a letter to M.A.M. at the same 
address as was listed as the Veteran's address on the death 
certificate, acknowledging the death of the Veteran and 
informing her of the possible benefits which might be 
available to her as a surviving spouse.  

In April 2005, the appellant filed a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits By a Surviving Spouse or Child 
(Including Death Compensation if Applicable).  On that form, 
she indicated that she and the Veteran had been married in 
October 1942 and were married at the time of the Veteran's 
death.  She also indicated that she had lived continuously 
with the Veteran from the date of the marriage until the date 
of his death.

In support of the claim, the appellant submitted a program 
from the Veteran's funeral for the record, which identified 
that the appellant as his wife and described M.A.M, as a 
devoted and special friend.  Also provided for the record 
were a marriage certificate and license of the appellant and 
the Veteran indicating that they were married in October 
1942.  

In July 2005, VA contacted the appellant and requested 
certified copies of public records documenting the 
termination of any prior marriages of both her and the 
Veteran.  No such evidence was provided for the record.

In a statement provided by the appellant in September 2005, 
she indicated that she and the Veteran were legally married 
and were living together at the time of his death.  She 
indicated that the Veteran had a mistress, M.A.M., who 
presented herself as the Veteran's wife.  In a statement she 
provided in November 2006, she indicated that if she had been 
literate in 1986, she would have corrected the Veteran's 
death certificate to list her as the surviving spouse.  She 
noted that the marriage license information provided for the 
record indicated that he had been married prior to their 
marriage in 1942, and stated that she was not aware that the 
Veteran may have been previously married.  

Applicable Laws and Regulations and Analysis

The appellant seeks recognition as the surviving spouse of 
the Veteran.  

38 C.F.R. § 3.50 (2007) reads as follows: (a) Spouse. 
"Spouse" means a person of the opposite sex whose marriage to 
the veteran meets the requirements of §3.1(j).  38 C.F.R. § 
3.1(j) states that "marriage" means a marriage valid under 
the law of the place where the parties resided at the time of 
the marriage, or the law of the place where the parties 
resided when the right to benefits accrued. (b) Surviving 
spouse.  

Except as provided in §3.52, "surviving spouse" means a 
person of the opposite sex whose marriage to the veteran 
meets the requirements of §3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death and: (1) Who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse; and  (2) 
Except as provided in §3.55, has not remarried or has not 
since the death of the veteran and after September 19, 1962, 
lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.

38 C.F.R. § 3.205 reads as follows:

a) Proof of marriage.  Marriage is established by one of the 
following types of evidence:  (1) Copy or abstract of the 
public record of marriage, or a copy of the church record of 
marriage, containing sufficient data to identify the parties, 
the date and place of marriage, and the number of prior 
marriages if shown on the official record.  (2) Official 
report from service department as to marriage which occurred 
while the veteran was in service.  (3) The affidavit of the 
clergyman or magistrate who officiated.  (4) The original 
certificate of marriage, if the Department of Veterans 
Affairs is satisfied that it is genuine and free from 
alteration.  (5)  The affidavits or certified statements of 
two or more eyewitnesses to the ceremony.  (6) In 
jurisdictions where marriages other than by ceremony are 
recognized the affidavits or certified statements of one or 
both of the parties to the marriage, if living, setting forth 
all of the facts and circumstances concerning the alleged 
marriage, such as the agreement between the parties at the 
beginning of their cohabitation, the period of cohabitation, 
places and dates of residences, and whether children were 
born as the result of the relationship.  This evidence should 
be supplemented by affidavits or certified statements from 
two or more persons who know as the result of personal 
observation the reputed relationship which existed between 
the parties to the alleged marriage including the periods of 
cohabitation, places of residences, whether the parties held 
themselves out as married, and whether they were generally 
accepted as such in the communities in which they lived. (7) 
Any other secondary evidence which reasonably supports a 
belief by the Adjudicating activity that a valid marriage 
actually occurred. (b) Valid marriage. In the absence of 
conflicting information, proof of marriage which meets the 
requirements of paragraph (a) of this section together with 
the claimant's certified statement concerning the date, place 
and circumstances of dissolution of any prior marriage may be 
accepted as establishing a valid marriage, provided that such 
facts, if they were to be corroborated by record evidence, 
would warrant acceptance of the marriage as valid. Where 
necessary to a determination because of conflicting 
information or protest by a party having an interest therein, 
proof of termination of a prior marriage will be shown by 
proof of death, or a certified copy or a certified abstract 
of final decree of divorce or annulment specifically reciting 
the effects of the decree. (c) Marriages deemed valid. Where 
a surviving spouse has submitted proof of marriage in 
accordance with paragraph (a) of this section and also meets 
the requirements of §3.52, the claimant's signed statement 
that he or she had no knowledge of an impediment to the 
marriage to the veteran will be accepted, in the absence of 
information to the contrary, as proof of that fact. 
(Authority: 38 U.S.C. 501(a)).

38 C.F.R. § 3.52 reads as follows:

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if: (a) The marriage occurred 1 
year or more before the veteran died or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage (see §3.54(d)), and 
(b) The claimant entered into the marriage without knowledge 
of the impediment, and (c) The claimant cohabited with the 
veteran continuously from the date of marriage to the date of 
his or her death as outlined in §3.53, and (d) No claim has 
been filed by a legal surviving spouse who has been found 
entitled to gratuitous death benefits other than accrued 
monthly benefits covering a period prior to the veteran's 
death. 38 U.S.C.A § 103(a).

In determining if a marriage is valid, the law of the place 
where the parties resided will be applied. 38 C.F.R. § 
3.1(j).  The State of Alabama recognizes common law marriage.  
To enter into a common-law marriage in Alabama, (1) there 
must have been a present agreement or mutual understanding to 
enter into the marriage relationship; (2) the parties must 
have been legally capable of making the contract of marriage; 
(3) there must have followed cohabitation as husband and 
wife; and (4) there had to be a public recognition of that 
relationship.  Mattison v. Kirk, 497 So.2d 120 (1986); Walton 
v. Walton, 409 So.2d 858, 860 (1982).  In Mattison, the 
Alabama Supreme Court noted that proof of agreement to enter 
into a common law marriage could be inferred from the 
circumstances such as cohabitation and reputation.  Id. at 
122.

The evidence in this case reflects that the appellant and the 
Veteran were validly married in the state of Alabama in 
October 1942.  It appears that they were still married at the 
time of his death in August 1986, as was indicated by the 
Veteran's funeral program, and in the absence of any 
documented evidence to the contrary.  

However, the question in this case, is whether the appellant 
and the Veteran continuously lived together from the time of 
their marriage until the time of the Veteran's death, as 
contended by the appellant.  Complicating matters in this 
case, is the fact that the Veteran was clearly involved with 
another woman, M.A.M., while apparently married to the 
appellant.  The appellant has described this woman as the 
Veteran's mistress; it is not clear if the Veteran ever 
formally had a "marital" relationship with this woman prior 
to or after his marriage to the appellant.  

The Board notes the requirement that there must be continuous 
cohabitation from the date of marriage to the date of death 
of the Veteran will be considered to be met when there is 
evidence that any separation was due to the misconduct of, or 
procured by, the Veteran without the fault of the surviving 
spouse.  Temporary separations which ordinarily occur, to 
include those caused by the fault of either party, will not 
break the continuity of cohabitation.  See 38 C.F.R. § 
3.53(a), (b).

The evidence in this case indicates that the appellant and 
the Veteran were not in fact living together at the time of 
the Veteran's death, contrary to the appellant's assertions.  
In this regard, the most probative evidence consists of the 
death certificate which lists M.A.M., and not the appellant 
as his surviving spouse, and which indicates that the Veteran 
and M.A.M. were residing together at the same address prior 
to his death (also confirmed by correspondence from VA to 
M.A.M. dated on September 10, 1986).  There is no indication 
that the appellant was also residing at that address.  Also 
probative is documentation relating to the funeral 
arrangements for the Veteran, which list M.A.M., and not the 
appellant as his wife, and again shows that her address was 
the same as was listed as the Veteran's on his death 
certificate.  There is no evidence on file which reflects 
that the separation between the appellant and Veteran was 
temporary or that the separation was due to the misconduct 
of, or procured by, the Veteran without the fault of the 
surviving spouse.  

The Board places far greater probative value on the 
aforementioned documentary evidence than on statements made 
by the appellant approximately 20 years after the death of 
the Veteran and in pursuit of VA compensation.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994), [contemporaneous evidence 
has greater probative value than history as reported by the 
appellant]; See also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991), [VA cannot ignore an appellant's testimony simply 
because the appellant is an interested party; personal 
interest may, however, affect the credibility of the 
evidence].  

Thus, in spite of the fact that technically, it appears that 
the appellant and the Veteran were still married at the time 
of his death in August 1986, the requirements of 38 C.F.R. § 
3.52(d), which must be satisfied in the conjunctive, have not 
been met.  As such, the appellant cannot be recognized as the 
surviving spouse of the veteran.  Accordingly, her claim must 
be denied.

In reaching this determination, the Board does not wish in 
any way to suggest that the appellant is not sincere in 
believing that she is the Veteran's surviving spouse for VA 
purposes.  Although the Board is sympathetic to the 
appellant's claim, it is without authority to grant her claim 
and instead is constrained to follow the specific provisions 
of law.  See 38 U.S.C.A. § 7104(c) (West 2002).  
Additionally, the benefit of the doubt doctrine is 
inapplicable, since the issue on appeal involves the 
claimant's status.  The Court has held that "'when dealing 
with a question of status,...the person seeking to establish 
that status must prove it by a preponderance of the evidence 
and that, therefore, the benefit of the doubt doctrine is not 
applicable to that determination."  Sykes v. Principi, U.S. 
Vet. App. No. 91-770 (Jan. 15, 1993) (a single-judge 
memorandum decision, citing Rogers v. Derwinski, 2 Vet. App. 
419, 422 (1992); Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  
Therefore, the appellant's claim for entitlement to VA death 
compensation benefits must be denied, due to the absence of 
legal merit or lack of entitlement under the law.


ORDER

Recognition of the appellant has the surviving spouse of the 
Veteran is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


